EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1: “a front and rear end faces” in line 2 and “coupled to the back end face of the object” in line 22 have been amended as --[[a]] front and rear end faces-- and --coupled to the [[back]] rear end face of the object-- respectively.


Reasons for Allowance

Claims 1-6 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. 
The subject matter of independent claim 1 not found was a transport tool used for transporting an object having front and rear end faces, comprising: a holding section including a first arm and a second arm extending downward from the end of the first arm; an attachment section formed at an end, away from the first arm, of the second arm, and coupled to the rear end face of the object, the object being suspended at the attachment section such that the whole weight of the object is applied to the attachment section; in combination with the limitations set forth in claim 1 of the instant invention.
The subject matter of independent claim 5 not found was a transport tool comprising a handle provided at the base and configured to enable the transport tool to 
The subject matter of independent claim 6 not found was a transport tool comprising a positioning section including an escape hole configured to receive an end of the first arm in the first direction and preventing interference between the positioning section and the first arm when the holding section is moved along the predetermined axis; in combination with the limitations set forth in claim 6 of the instant invention
The subject matter of independent claim 8 not found was a transport tool comprising an attachment section including a plurality of through holes arranged at positions corresponding to a plurality of tightening holes formed on a face of the object and the attachment section being fixed to the face of the object by a plurality of fasteners inserted through the plurality of through holes; in combination with the limitations set forth in claim 8 of the instant invention.

None of the cited prior arts teaches or renders obvious the allowable subject matter of the instant invention.

The closet prior art, Chalmers (US 9,649,754 B1) teaches a similar transport tool (fig1) for transporting an object 16 (fig1), however, does not explicitly teach that an attachment section 52 is coupled to a rear end face of the object, a use of a handle to enable the transport tool to be lifted up during transport of the object where a center of gravity of the object during the transport aligns with the handle in a downward direction of a gravity direction, a use of an escape hole configured to receive an end of the first arm in the first direction, and a use of a plurality of through holes on the attachment section and a plurality of fasteners inserted through . 


	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SEAHEE HONG/Examiner, Art Unit 3723                                                                                                                                                                                                        

LDW
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        May 20, 2021